Appeal by the defendant from a judgment of the Supreme Court, Queens County (Aloise, J.), rendered November 15, 2012, convicting him of criminal possession of a weapon in the second degree and unlawful possession of pistol ammunition, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenges to certain remarks the prosecutor made in summation are unpreserved for appellate review (see CPL 470.05 [2]). In any event, the defendant’s challenges are without merit as the remarks constituted fair comment (see People v Withfield, 106 AD3d 760, 761 [2013], lv denied 21 NY3d 1021 [2013]).
By specifically declining the trial court’s invitation to charge a lesser-included offense, the defendant waived his current claim that it was error not to charge criminal possession of a weapon in the fourth degree as a lesser-included offense of criminal possession of a weapon in the second degree (see CPL 300.50; People v Goodwine, 46 AD3d 702, 703 [2007]; People v Brown, 262 AD2d 569, 570 [1999]).
The defendant was not deprived of his right to the effective assistance of counsel under either the Federal or State Constitution (see Strickland v Washington, 466 US 668 [1984]; People v Baldi, 54 NY2d 137, 147 [1981]).
The defendant’s remaining contentions are unpreserved for appellate review and, in any event, without merit. Mastro, J.P., Angiolillo, Leventhal and Chambers, JJ., concur.